         Case 1:19-cr-00360-BLW Document 15 Filed 11/25/19 Page 1 of 1
                      UNITED STATES DISTRICT COURT
                          DISTRICT OF IDAHO
                  U.S. MAGISTRATE JUDGE MINUTE ENTRY
(X) Arraignment

MAGISTRATE JUDGE: Ronald E. Bush                            DATE: November 25, 2019
DEPUTY CLERK/ESR: Sunny Trumbull                            TIME: 3:02 – 3:09 p.m.
                                                            Boise, ID


       UNITED STATES OF AMERICA vs. BROOKS ALLAN CASE
                       1:19-cr-360-BLW-2

Counsel for:   United States (AUSA): Christopher Booker
               Defendant: Joseph Horras, CJA counsel
               USPO: Lisa Melchert

(X) Defendant appears on a warrant.
(X) Court reviewed the record. (X) Defendant placed under oath.
(X) Constitutional Rights to Jury Trial and Counsel advised.
(X) Maximum Penalties Provided.
(X) Financial Affidavit reviewed and Court appointed CJA counsel to represent the defendant.
(X) Indictment ( ) Information ( ) Complaint
       (X) Copy furnished to defendant/understands the charges and maximum penalties
       ( ) Read by Clerk (X) Waived Reading ( ) Read by Interpreter

(X) PLEA: NOT GUILTY entered by the defendant

(X) The Jury Trial is set for January 27, 2020 at 1:30 p.m. in Boise, Idaho before Judge B. Lynn
Winmill. A telephonic pre-trial readiness conference is set for January 16, 2020 at 4:00 p.m.
before Judge Winmill. Counsel for the Government is directed to initiate the call.

(X) Defendant advised of his rights to a detention hearing and requested a detention hearing.

(X) Detention Hearing set for November 27, 2019 at 10:30 a.m. before Judge Ronald E. Bush.

(X) Order of Temporary Detention entered.

(X) Parties may keep copy of Bail Report. So Ordered.

(X) Defendant remanded to the custody of the U.S. Marshal.
